Case 3:20-cv-00580 Document 1-1 Filed 10/09/20 Page 1 of 6

 
   

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

for the
District of Nevada

Division

 

80

- uy uve Clerk’s Office)

3:20-cv-005

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Pf the names of ail the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-V-

Jury Trial: (check one) [_] Yes [No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

ee a a

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Cuarces 1 Prravo
Street Address PO- Roy
City and County leewo
State and Zip Code NY Dario
Telephone Number 775 -%b6 GO YP
E-mail Address TRY ©0020 Vaud .CdA,

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page 1 of 5
Case 3:20-cv-00580 Document 1-1 Filed 10/09/20 Page 2 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

Name VA Siepan twarn “tar Cate Sye-
Job or Title (known)

Street Address Goo Jel’ maw Ave

City and County Revd Bacya

State and Zip Code NV @4Q7a

Telephone Number 2725 27865 -J472

E-mail Address (if nown)

 

Defendant No. 2

Name Davi~ Nap Dow Len Lew

 

 

 

 

 

Job or Title (if known) SS 0 Ctr nen_Vie aon
aie
Street Address no Lip 2 Reanyp Cone Da eet | AIL
City and County {Roo-1)
State and Zip Code vv SaALy
Telephone Number Ws 224 - ch 8. L

 

E-mail Address (if known) DAV — UV Ooppe wavy Gr

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 3:20-cv-00580 Document 1-1 Filed 10/09/20 Page 3 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) C.pnntes 4- Atrarn , is a citizen of the

 

State of (name) INL WA

 

b. If the plaintiff is a corporation
The plaintiff, (name) V b , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) PAY , is a citizen of
the State of (name) NL / . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 3:20-cv-00580 Document 1-1 Filed 10/09/20 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

We ss HAQgtin£g OF mr WIRD cee 2 Conp «7i0w

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

S&C Arincaan Rtnyow 162 My rgreeny’

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

ANY Friewn Remove Mm Fron, Va eS? Becu Sse On ree on
Gap Tavie mae Ta RPevowHy warn Cavey

Page 4 of 5
Case 3:20-cv-00580 Document 1-1 Filed 10/09/20 Page 5 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: a Oc lozp

ao the

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Chance:

At L-fby

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
CLERK, U.S. DISTRICT COURT
DISTRICT OF NEVADA
400 SOUTH VIRGINIA ST., ROOM 301
RENO, NEVADA 89501

OFFICIAL BUSINESS

Case 3:20-cv-00580

Charlies Allard
PO Box 7523
Reno, NV 89510

Document 1-1 Filed 10/09/20 Page 6 of 6
: ttt U.S. POSTAGE >> PITNEY BOWES
Set

ts Ol cae et

6 A SEES AY

 

   

Fine ZIP 89501 $ 001.40°

 

 

Mieweuc O02 4W
PAE’ 9000350015 0CT. 06. 2020
